280 S.W.3d 792 (2009)
Robert SNYDER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91058.
Missouri Court of Appeals, Eastern District, Division Five.
April 21, 2009.
Mark Grothoff, Columbia, MO, for appellant.
Shaun MacKelprang, Jefferson City, MO, for respondent.
*793 Before: NANNETTE A. BAKER, C.J., PATRICIA L. COHEN, J. and KENNETH M. ROMINES, J.
Prior report: 218 S.W.3d 30.

ORDER
PER CURIAM.
Robert A. Snyder ("Movant") appeals the judgment of the Montgomery County Circuit Court denying his Rule 29.15 motion for post-conviction relief after evidentiary hearing. Movant asserts that the motion court clearly erred in denying his claim that trial counsel provided ineffective assistance by failing to timely and adequately object to admissions of Movant's incriminating statements to police and appellate counsel provided ineffective assistance for failing to assert that the trial court erred in overruling a hearsay objection to the statements of non-testifying codefendants on direct appeal.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).